Citation Nr: 0945429	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for low back/tailbone 
condition.

2.  Entitlement to non-service-connected pension; extra-
schedular entitlement to pension under the provisions of 38 
C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1989 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a low back/tailbone condition and to non-
service-connected pension.

The issues of service connection for a low back/tailbone 
condition and entitlement to non-service connected pension 
were remanded by the Board for additional development in 
April 2006.


FINDINGS OF FACT

1.  A low back/tailbone disability was not shown in service 
or for many years after discharge and is not due to an event 
or incident of her active service.

2.  The Veteran does not have one non-service-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional non-
service-connected disabilities to bring the combined rating 
to 70 percent or more.

3.  The Veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful position.

4.  The Veteran is not unemployable by reasons of disability, 
age, education, and occupational history.




CONCLUSIONS OF LAW

1.  Disability of the low back/tailbone was not incurred in 
or aggravated by active duty, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.307, 3.309 (2009).

2. T he criteria for a permanent and total disability 
evaluation for pension purposes, to include on an 
extraschedular basis, have not been met.  38 U.S.C.A. §§ 
1521, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.342, 4.15, 4.17, and Part 4 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record indicates that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Adequate notice to the Veteran was not sent in this case 
until later in the claims process.  However, VA may proceed 
with adjudication of a claim if errors in the timing or 
content of the notice are, as in this case, not prejudicial 
to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see 
also Pelegrini, 18 Vet. App. at 121.

The RO sent the Veteran a letter in October 2001 and April 
2006 that informed her of the requirements needed to 
establish entitlement to service connection.  In accordance 
with the requirements of VCAA, the letters informed the 
Veteran what evidence and information she was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional VA and private medical 
records were subsequently added to the claims files.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  However, as the record does not 
indicate that the Veteran's current back/tailbone disability 
may be associated with an established event, injury, or 
disease in service, a VA medical examination or medical is 
not necessary to decide the claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2007).

Analyses of the Claims

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A § 7104(d); see also 38 
C.F.R. § 19.7 (Implementing the cited statute); see also 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction).  

Service Connection

The Veteran seeks service connection for a back/tailbone 
disability.  Having carefully considered this claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and that the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Moreover, in 
the case of arthritis, service connection may be granted if 
the disease is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").

The Veteran's service treatment records reveal that the 
Veteran was involved in a four vehicle accident in March 
1990.  She subsequently reported for treatment with 
complaints of neck and back pain.  Physical examination of 
the spine did not reveal any deformities or spasms.  Range of 
motion of the neck and spine was full.  Reflexes and strength 
were intact and equal.  The Veteran was diagnosed as having a 
mild muscle strain secondary to the accident.  She was 
prescribed Tylenol and advised to apply moist heat soaks 
twice daily.  

While the Veteran was also advised to return to the clinic 
("RTC") if her symptoms persisted, there are no further 
references to the March 1990 vehicle accident in the 
Veteran's service medical records; other back or tailbone 
problems noted in service and no musculoskeletal complaints 
or findings on discharge medical examination in December 
1990.  Specifically, the Veteran underwent a clinical 
evaluation in December 1990 which resulted in "normal" 
findings as to her "spine, [and] other musculoskeletal" 
system.  The Veteran also specifically denied then having, or 
"ever having had" arthritis, rheumatism or bursitis and 
recurrent back pain.  She specifically reported that she was 
in "good health" except for a cough and chest pains.  

Because the service treatment records were generated with a 
view towards ascertaining the Veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value, with 
regard to the time frame indicated.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).

Post-service treatment records first note a complaint of back 
pain in December 1995 - i.e., 5 years post-service discharge.  
At that time, the Veteran did not provide any history of 
injury (although the Veteran was injured in a post-service 
automobile accident) and presented with additional complaints 
of asthma and migraines.  The examiner noted a history of 
possible drug seeking behavior.

Complaints of a chronic back and tailbone disability, 
characterized by pain, are not noted until 2000.  In 
September 2000, the underwent a hysterectomy and a VA 
treatment provider subsequently noted an association between 
the Veteran's complaints of low back pain and her 
hysterectomy.  

X-rays of the pelvis and lumbar spine dated in October 2000 
were normal.  An MRI of the lumbar spine dated in December 
2000 was normal.  In July 2001, x-rays of the sacrum and 
coccyx were normal.  

In July 2002, the Veteran was referred for a physical therapy 
evaluation due to her complaints of progressive low back pain 
and bilateral radiation.  At that time, the Veteran denied 
any history of injury or trauma.  In August 2003, the Veteran 
reported a three year history of back and tailbone pain - 
thus her account that the back and tailbone pain began in 
approximately 2000, or 10 years after she was discharged from 
active duty.  An associated MRI of the lumbar spine was 
normal.  The examiner indicated that the Veteran's 
symptomatology did not match the radiological findings.  

In connection with her claim for Social Security disability  
benefits, the Veteran underwent an evaluation in June 2001.  
The examiner indicated that the Veteran experienced pain in 
the low back area that radiated to her feet.  He suspected 
that her  back pain was secondary to a "female problem."  
The rationale for his opinion was that the pain first 
appeared in February 2000 and when the Veteran underwent a 
hysterectomy in September 2000 there was no improvement in 
the pain.  

Because there is no evidence of a chronic back and/or 
tailbone disability in service or for many years after 
service discharge, and because there is no nexus opinion 
linking these disorders to service, as the only nexus opinion 
on file is against the claim, service connection for a 
back/tailbone disability is not warranted.

The Board has considered the written statements by and on 
behalf of the Veteran in making the above decisions.  
However, a layperson without the appropriate medical training 
and expertise, such as the Veteran, is not competent to 
render a probative opinion on a medical matter, such as 
whether she has a current disability related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claim for service connection for a 
disabilities of the back/tailbone the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.§ 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Non-service-connected Pension

The Veteran seeks non-service-connected pension benefits.  
She contends, in essence, that her disabilities preclude her 
from obtaining and maintaining gainful employment.

A pension is available to a Veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of her own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2009).

Permanent and total disability may be shown in two ways: (1) 
the Veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual Veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the Veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown 
v. Derwinski, 2 Vet. App. 444, 446 (1992).

The "objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17 (2009).

Under 38 C.F.R. § 4.17, a Veteran who does not have a 
combined 100 percent schedular evaluation may establish that 
he has permanent and total disability by showing that he 
meets the percentage requirements of 38 C.F.R. § 4.16, which 
provides that a total disability rating will be assigned when 
(1) there is one disability ratable at 60 percent or more or 
(2) if there are two or more disabilities, at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  When those percentages are met, a total 
disability rating is assigned upon a showing that the Veteran 
is unable to secure and follow substantially gainful 
employment by reason of disability/ies.  The Veteran is not 
shown to meet the minimum schedular requirements.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the RO may approve a permanent and total 
disability rating for pension purposes on an extraschedular 
basis.  The RO will consider factors such as whether the 
Veteran is unemployable by reason of her disability(ies), 
her/her age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2) (2009); Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).

The significant issue is whether the Veteran is capable of 
performing the physical and mental acts required of 
employment, not whether she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, odd-
job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
38 C.F.R. § 4.17(a) (2009).

In a case such as this, where the Veteran's disability 
evaluations fail to meet the aforementioned requirements, a 
permanent and total disability rating for pension purposes 
may still be granted on an extraschedular basis if the 
Veteran is unemployable by reason of disability, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b) (2009).

The Veteran was born in February 1970 and is now 39 years 
old.  She indicated that her highest level of education 
completed was one year of college.  Her most recent 
employment was in 1999 with Amlease Corp.  Although the 
Veteran is currently receiving benefits from the Social 
Security Administration, a vocational expert concluded that 
her physical limitations only permitted her to work at the 
"'sedentary' levels of exertional work." 

Currently, the only evidence of record supporting the 
Veteran's claim that she is permanently and totally disabled 
due to non-service connected disabilities is her own lay 
opinion.  The competent evidence of record does not reflect 
that the Veteran is unable to secure and follow substantially 
gainful employment by reason of her non-service-connected 
disabilities. 

In conclusion, the Veteran has not been found to be 
unemployable by reason of her disabilities, age, occupational 
background and other related factors.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(2) for 
assignment of an extraschedular evaluation. 38 C.F.R. §§ 
3.321(b)(2); 4.17(b), on an extraschedular basis.


ORDER

Service connection for a back/tailbone disability is denied.

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


